The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 28, 35, 44, 49, 61, 75, 94, 102, 117, 127 and 132 are pending in the Claim Set filed 12/03/2021.
Claims 3, 6, 8, 9, 11, 12, 15-17, 20, 21, 23-26, 29-34, 36.43, 45-48, 50-60, 62-74, 76-93, 95-101, 103-116, 118-126, 128-131 and 133-144 are cancelled.
Claims 75, 117 and 127 are withdrawn.
Herein, claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 28, 35, 44, 49, 61, 94, 102 and 132 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
The rejection of claims 1, 5, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handley et al (US20160367460, cited in IDS filed 3/03/2020) is withdrawn. 
The rejection of claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 25, 27, 28, 35, 44, 49, 61, 94, 102 and 132 under 35 U.S.C. 103(a) as being unpatentable over Handley et al (US20160367460, cited in IDS filed 3/03/2020) in view of Patel et al (US 20030180352), Oronsky et al (US 20090131889) and Vidalene (US20080260668, cited in IDS filed 11/26/2020) is withdrawn in favor of the NEW GROUNDS of rejection set forth below. Applicant’s arguments are moot in view thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 61, 94, 102 and 132 are rejected under 35 U.S.C. 103(a) as being unpatentable over Handley et al (US20160367460, cited in IDS filed 3/03/2020) [Handley] in view of Stroud et al (WO2010054219) {Stroud] and Faler et al (US 20080112909) [Faler].
Regarding claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 61, 94, 102 and 132,
Handley teaches a composition comprising a solution of genipin (elected semi-permanent colorant), water and ethyl alcohol (elected volatile solvent) is provided and applied to an adhesive applicator article to be used for semi-permanent tattooing, wherein ethyl alcohol is added to water solvent to enhance drying capabilities and increased genipin solubilty ([0032-0038]; (Formula 1-3: [0052-0054]; claims 1-2, 8). Handley teaches that the composition comprises genipin preferably in an amount in the range of 75 mM, i.e., about 1.7 wt/wt, to 200 mM, i.e., about 4.5% wt/wt ([0038]; [0054]); i.e., about 5% w/w) and 75-99 percent by volume of water and approximately 5 percent by 
Handley differs from the claims in that the document does not teach one or more semi-volatile semi-permanent colorant solubilizers selected from the group consisting of a polyethylene glycol, an alkyl glycol, and an alkylene glycol ether, wherein the one or more semi-volatile semi-permanent colorant solubilizers is diethylene glycol monoethyl ether.
However, Stroud and Faker, as a whole, cure the deficiency. 
	Stroud teaches ink compositions for marking surgical patients and for other uses needing a scrub-resistant ink comprising water and water miscible alcohol, e.g., ethanol, (i.e., the residue or balance of the composition), wherein glycol ethers enhance penetration through skin, wherein flammability issues are abated when glycol ethers are substituted for primary alcohols in dye formulations, wherein ethoxydiglycol (diethylene glycol monoethyl ether) is a preferable glycol ether because of its low toxicity (p.4-5, [0022]; Stroud: claim 7), wherein the balance of the ink composition is no more than about 20 percent of the ink composition; wherein the balance of the solution may be no more than 5%, or 3%, or 2%, or 1 %, or 0.5% of the ink composition [0023].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition comprising a solution of genipin used for semi-permament tattooing as taught by Handley in accordance with the teaching of Stroud and Faler, as a whole, regarding ethoxydiglycol (diethylene glycol monoethyl ether) in order to provide an improved composition for semi-permament tattooing wherein the diethylene glycol monoethyl ether would be expected to enhance the penetration of genipin through skin and decrease flammability and toxicity issues in a the dye formulation in accordance with the teachings of Stroud and Faler, as a  whole, while having a reasonable expectation of success.
Regarding claims 2 and 4,
The composition as taught by Handley and Stroud, as a whole, would be indistinguishable from the claimed composition, so that the composition as taught by the references would 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole .

Claims 28, 35, 44, 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handley et al (US20160367460, cited in IDS filed 3/03/2020) [Handley] in view of Stroud et al (WO2010054219) {Stroud] and Faler et al (US 20080112909) [Faler] as applied to 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 61, 94, 102 and 132 above and further in view of Edaka et al (US 20170135921) and Soerens et al (US 20060142445) [Soerens].
The teachings of Handley, Stroud and Faler, as a whole are described above.
Handley, Stroud and Faler differ from the claims in that the documents do not teach that the composition comprising a solution of genipin (semi-permanent colorant), water and ethyl alcohol (elected volatile solvent) and ethoxydiglycol (diethylene glycol monoethyl ether (semi-permanent colorant solubilzer) used to provide semi-permanent tattoos further comprises (elected species): 1,2-hexanediol (surface-active agents); trehalose (matrix component); polyethylene glycol (penetration enhancer) and further comprise a temporary colorant: Blue.
However, Edaka and Soerens, as a whole, cure he deficiency.

Soerens teaches using trehalose as a moisturizing additive in an adhesive composition wherein the adhesive is provided to attach tattoos to the skin ([0042]; [0048]; See entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a semi-permanent tattoo composition as taught by Handley, Stroud and Faler, as whole, to further comprise 1,2-hexanediol, trehalose, polyethylene glycol and a colorant Blue. One skilled in the art would have recognized the benefit thereof and would have been motivated to do so in order to provide formulations comprising a full spectrum of colors comprising genipin and at least a Blue colorant in order to provide varied semi-permanent tattoo formulations comprising a full spectrum of colors while having a reasonable expectation of success in view of the teachings of Edaka and Soerens, as a whole.

It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Handley, Stroud, Faler, Edaka and Soerens, as a whole.

Conclusions
No claim is allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626